Title: To James Madison from Louis-André Pichon, 5 November 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


5 November 1802, Georgetown. Citizen Liot, the provisional commissary to Philadelphia, having retired, Pichon is sending his own secretary, Charles Louis Fourcroy, to fill the office until the replacement, who he understands has been named by the First Consul, arrives. In view of the particular circumstances and probable short duration of Fourcroy’s duties, does not believe it necessary to request formal authorization for him from the president. The sole object of this letter is to notify JM of the arrangement and to refer it to the president, as he has done previously for similar temporary arrangements he has made. Believes that the time is not distant when a minister plenipotentiary arrives with the First Consul’s permanent appointees for various commissions in the U.S.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 2 pp.; in French.


